                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 WILLIAM A. WHITE,                                )
                                                  )
                 Petitioner,                      )
                                                  )
 vs.                                              )          Case No. 19-cv-1291-NJR
                                                  )
                                                  )
 D. CHRISTENSEN,                                  )
                                                  )
                Respondent.                       )
                                                  )

                               MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

        Petitioner William A. White, an inmate of the Federal Bureau of Prisons (“BOP”) who is

currently incarcerated at the United States Penitentiary in Marion, Illinois (“USP Marion”), brings

this habeas corpus action pursuant to 28 U.S.C. § 2241 (Doc. 1). Relying on the First Step Act of

2018 (“First Step Act”), White claims he is entitled to additional days of good time credit and that

the BOP refused to provide him with his additional credit by the Act’s deadline of July 19, 2019.

Accordingly, White filed the pending Petition, seeking his withheld good time credit of 227 days.

        The case is now before the Court for a preliminary review of the Petition pursuant to Rule 4

of the Rules Governing Section 2254 Cases in United States District Courts. Without commenting

on the merits of White’s claim, the Court concludes that the Petition survives preliminary review

under Rule 4 and Rule 1(b). Given the limited record, it is not plainly apparent that White is not

entitled to habeas relief.




                                                 1
         IT IS HEREBY ORDERED that Respondent Christensen shall answer or otherwise plead

on or before February 21, 2020. 1 This preliminary order to respond does not, of course, preclude

the Government from raising any objection or defense it may wish to present. Service upon the

United States Attorney for the Southern District of Illinois, 750 Missouri Avenue, East St. Louis,

Illinois, shall constitute sufficient service.

         White is ADVISED of his continuing obligation to keep the Clerk (and each opposing

party) informed of any change in his whereabouts during the pendency of this action. This

notification must be done in writing and no later than 7 days after a transfer or other change in

address occurs. Failure to provide notice may result in dismissal of this action. See Fed. R. Civ. P.

41(b).

         IT IS SO ORDERED.

         DATED: 1/24/2020

                                                       ___________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge




1
 The response date ordered here is controlling. Any date that the Case Management/Electronic Case Filing
(“CM/ECF”) system should generate during this litigation is a guideline only. See SDIL-EFR 3.

                                                   2
